This is a motion by the appellant to retax the bill of costs in this Court by allowing "the actual cost of printing the record and brief." Rule 29 requires the "case on appeal" to be printed, and such other parts of the record as may be necessary to present the exceptions made, the designation of such parts to be made by counsel of the appellant. If, however, more than twenty pages are printed, the costs for the excess can only be allowed by order of the Court (Rule 31), for which purpose this motion is now made. An inspection of the transcript shows seventy-four pages printed. Of these sixty-eight pages are in the "case on appeal" settled by the judge. As to this the appellant was required by the rules to have printed, and could not omit any part thereof. It is but just that he should be allowed for said sixty-eight pages, deducting the twenty pages already taxed, to wit, forty-eight pages additional at sixty cents per page. The other six pages were (404) not embraced in the "case on appeal," presented no exception to be reviewed, and were unnecessarily printed. This case differs from Roberts v. Lewald, post, 405, in which the case on appeal was only two pages, and the winning party having been allowed the cost of printing twenty pages, further allowance was denied.
In this connection it is proper to note that the "case" seems to have been made up from the stenographer's notes, and instead of making a brief of the evidence, or of such parts of the evidence as are material, the *Page 287 
entire evidence seems to have been put into the case. This may save labor to the judge, but is an unnecessary expense to parties, and is not a "case settled" within the meaning of the statute. As the use of stenographers will become more common in our courts, the attention of the trial judges should be especially called to this, which if not adverted to, is likely to become an evil and an oppression. It is not intended that the transcript of the "case on appeal" should become a dumping ground for the entire evidence and minute of the trial below. The parties, if they agree on the case, or the judge, if he settles it. should eliminate the points excepted to, and only send up in connection with them so much of the evidence or other matter occurring on the trial as may be necessary to present and illustrate the matter excepted to. The judge does not do his duty in "settling the case" unless he keeps this in view. Parties ought not to be taxed and oppressed either with the copying by the clerk below or by the printing in this Court of a vast mass of testimony utterly irrelevant so far as concerns the exceptions to be reviewed. This is said, not in criticism of the careful and accurate judge who tried this particular cause, but because this is a "case" somewhat more lengthy than was necessary, which was evidently due to reliance on stenographer's notes, and to prevent, by a timely caution, what is already a growing evil from becoming a serious and fruitful source of                (405) unnecessary and oppressive costs.
As to the brief of appellant, he has already had taxed for his benefit ten pages, as allowed by Rule 37. We do not think that more was necessary, and that, with a proper regard to condensation and expense, the forcible and successful argument of the appellant could have been put within that compass. If he chose to elaborate it beyond that limit, it must be at his own "cost and charges."
Motion allowed.
Cited: Wool v. Saunders, post, 743; S. v. Barringer, 110 N.C. 529; S.v. Womble, 112 N.C. 864, 5; Bank v. Bridgers, 114 N.C. 107; Logan v. R.R., 116 N.C. 944; S. v. Locklear, 118 N.C. 1160; Simmons v. Allison,119 N.C. 564; Mining Co. v. Smelting Co., ib., 416; Hancock v. R. R.,124 N.C. 228; Dargan v. R. R., 131 N.C. 630; Parker v. Exp. Co.,132 N.C. 129; S. v. Patterson, 134 N.C. 615; Sigman v. R. R.,135 N.C. 182; Cressler v. Asheville, 138 N.C. 486; Hill v. R. R.,143 N.C. 597; Lumber Co. v. Privette, 179 N.C. 3. *Page 288